Ferguson, Judge
(dissenting):
I dissent.
I disagree with Judge Darden’s determination that the law officer properly refused to entertain accused’s motion to inquire into the manner in which his application for discharge was processed, for the reasons set forth by the Chief Judge in his separate opinion in this case. See United States v Noyd, 18 USCMA 483, 40 CMR 195 (1969); United States v Voorhees, 4 USCMA 509, 16 CMR 83 (1954); Brown v McNamara, 387 F2d 150 (CA 3d Cir) (1967).
I also disagree with the majority’s disposition of this case, in which my brothers affirm the accused’s conviction but for different reasons. Since Judge Darden concluded that the law officer properly refused to inquire into the legality of the Secretary’s denial of the accused’s application for discharge, his affirmance of the conviction is based on a finding that the accused’s plea of guilty was in all respects provident and voluntary. The Chief Judge affirmed on the basis of a decision by the United States Army Court of Military Review (United States v Goguen, No. 421998 (ACMR September 2, 1970)). Goguen (which case has not yet proceeded through all stages of appellate review —Article 67 (b), Uniform Code of Military Justice, 10 USC § 867), however, is distinguishable from the case at bar for two reasons. In Goguen, the accused was merely ordered to put on his uniform, while in this case the accused was ordered to “ ‘put on your uniform to continue your movement to your overseas destination in compliance with your written overseas movement orders’ ” (emphasis supplied), a quite different order when considered in the context of the accused’s application for discharge as a conscientious objector. The second basis for distinguishing Goguen is the fact that the order to put on your uniform may well have been improperly brought under Article 92, Code, supra, 10 USC § 892. United States v Bratcher, 18 USCMA 125, 39 CMR 125 (1969). A member of the armed forces is, by virtue of his status as a soldier, required to wear the uniform of the service of which he is a member. His failure to do so at the proper times is a recognized violation of the Code (Article 134, 10 USC §934), punishable by confinement at hard labor not to exceed one month and forfeitures not to exceed *278two-thirds pay for one month. Charging this as an offense under Article 92 is of questionable legality. United States v Bratcher, supra. In fact, the dissenting member of the Court of Military Review in Goguen would have held that the order to put on the uniform was illegal on the basis of Bratcher.
Since I believe that the law officer erred to the substantial prejudice of the accused by refusing to entertain the accused’s motion to inquire into the manner in which his application for discharge was processed, I would reverse the decision of the Court of Military Review and direct that a rehearing may be ordered.